Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/100035 
    
        
            
                                
            
        
    

Parent Data16100035, filed 08/09/2018 Claims Priority from Provisional Application 162543215, filed 08/09/2017 Claims Priority from Provisional Application 62594399, filed 12/04/2017 Child Data17084560, filed on 10/29/2020 is a continuation in part of 16100035 , filed on 08/09/2018



Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Status of claims
Amendments filed on 07/29/2021 were entered. 
Claims 71-73, 75, 78, 82-84, 88-92, 132-140 are pending.
Claims 132-140 were withdrawn from consideration as non-elected invention.
No claim is allowed.



Election of Invention
In response to restriction requirement, Applicants response filed on 08/13/2019 elected, without traverse, the invention of Group I (claims 71-92), drawn to an injectable formulation.  For election of species, Applicants elect a formulation including: i) COX-2 inhibitor; ii) propylene glycol; iii) polyethylene glycol; 
iv) Ethanol; and optionally v) an anti-oxidant as recited in claim 85. As to a specific COX-2 inhibitor, Applicants elected a compound of Formulas (I)-(III) which is referred to in the specification as PAH-100.  According to Applicants claims 71-73, 75-88 and 91-92 read on elected species. 

Elected Species: 

PAH-100; Also known as Mavacoxib, COC-2 inhibitor (trade name Trocoxil).
CAS#: 170569-88-7.
 


    PNG
    media_image1.png
    348
    351
    media_image1.png
    Greyscale

STN Search-
RN   756819-23-5  HCAPLUS     
CN   2H-1-Benzopyran-3-carboxylic acid,
     8-ethyl-6-(trifluoromethoxy)-2-(trifluoromethyl)-, (2S)-  (CA INDEX NAME)
  


RN   775336-82-8 HCAPLUS    



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71, 78, 82, 84, 88 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
The inclusion of the word “at least about or “about” in claims makes boundaries of these numerical ranges vague therefore, there is a lack of clarity.  The term “about” permits flexibility, particularly where there is nothing in the record to indicate the precise metes and bounds of the term. Holding that the term "at least about" was indefinite because the patent provided no guidance as to where the line should be drawn between the numerical value of the prior art cited in the prosecution history and the close numerical value in the patent, See, Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991); 



Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 71-73, 75, 78, 82-84, 88-92 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0296191, Previously cited) and. Seefher et al. (AAPS Pharm Sci Tech. 2003 Sep; 4(3): 36-44. Published online 2003 Jun 5. doi: 10.1208/pt040333) (892 dated 06/06/2020) and Guarnerieri et al. (US 20080096910, Previously cited). The reference teaches Mavacoxib and its composition and methods which embraces Applicants claimed invention.  See the entire documents.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

	In regards claim 71, for injectable pharmaceutical composition, Patel teaches pharmaceutical composition of COX-2 inhibitors for administration by intravenous, intramuscular, subcutaneous or ocular (claims 4 and 23) and [0358]. 
Patel teaches Mavacoxib [0003], [0004] and. [0199]. 

	In regards to claim 71 (b), Patel teaches administration injectable emulsion subcutaneous administration. It teaches single parenteral dose is 30 mg by subcutaneous route.  [0604] and [0608].[0478].
Patel teaches a pharmaceutical composition comprising diethylene glycol monoethyl ether as a solvent carrier.  (See claims 1, 3, 6, 7).   The composition further comprises mavacoxib as a COX-2 inhibitor which is suitable for parenteral administration [0358], claim 7 and 23. 

Mavacoxib is Applicants elected invention.

Regarding claim 75, Patel teaches non-aqueous compositions [0358]. 

In regards to claim 83, Patel teaches addition of anti-oxidants [0277]. 

In regards to claim 84, it teaches antioxidants can be present not more than 1-about 10% w/w of the composition. (Claim 13 of Patel). 

In regards to ethanol in claim 71 as amended, Celecoxib is [0673] It is soluble in DMSO at 200 mg/mL; soluble in ethanol at 100 mg/mL; very poorly soluble in water
Tables 1 and 2.  
In regards to claim 75, Patel teaches non-aqueous composition [0358].

In regards to claim 83, Patel teaches addition of an anti-oxidant. [0277].

In regards to claim 84, range of anti-oxidant “no more than 10%”. A person skilled in the art would optimize amount anti-oxidant in the composition as needed at the time the invention was filed.
It would have been obvious to one skilled in the art at the time the invention was filed to make a composition of a COX inhibitor In regards to injectable composition of a known compound as in claims 71-72, with reasonable expectation of success because Patel teaches pharmaceutical composition of COX-2 inhibitors [claim 23] for administration for intravenous, intramuscular, subcutaneous or ocular (claim 4) and [0355]. 
In regards to ethanol in claim 71, Celecoxib is [0673] It is soluble in DMSO at 200 mg/mL; soluble in ethanol at 100 mg/mL; very poorly soluble in water; Celecoxib is available by prescription in capsule form and as IV bolus parenteral in market.  [0673]. See Tables 1 and 2.  It teaches solubility in ethanol omeprazole and various COX inhibitors  

In regards to claim 71 (b), Patel teaches administration injectable emulsion subcutaneous administration. [0604] and [0608].

In regards to claim 75, Patel teaches non-aqueous composition [0358].

In regards to claim 83, Patel teaches addition of an anti-oxidant. [0277].

In regards to claim 84, range of anti-oxidant “no more than 10%”. A person skilled in the art would optimize amount anti-oxidant in the composition as needed at the time the invention was filed.

It would have been obvious to one skilled in the art at the time the invention was filed to make a composition of a COX inhibitor containing the ingredients as in claim 71. 

In regards to claims 91 and 92, drawn to stability for at least 6-12 months at room temperature, administration of the cox-2 inhibitor as in claim 71, a person skilled in the art would prepare a composition as taught by the prior art cited above and enhance the stability. 
The determination of timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized.  Optimization of any parameter in a composition would have been obvious to one skilled in the art at the time the invention was filed. 

Ascertaining the differences between the prior art and the claims at issue.

In regards to claims 78, 81 and 87, Patel does not teach explicitly addition of propylene glycol, and polyethylene glycol as in instant claims.
In regards to claims 78, 81, and 87, Seedher teaches addition of propylene glycol in compositions of cox-2 inhibitors. See table 8, on page 8 of the reference where ethanol, propylene glycol and polyethylene glycol (PEG showed excellent solubility.
One skilled in the art would apply the teachings of Seefher et al. because it teaches that these solvents with drug solubility greater than required for 5-ml and 2ml doses. (Table 8)
Seefher et al. teaches solubility enhancement of cox-2 inhibitors, celecoxib, rofecoxib, meloxicam, and nimesulide, using a series of pure solvents and solvent mixtures. Water, alcohols, glycols, glycerol, and polyethylene glycol 400 (PEG 400) were used as solvents and water-ethanol, glycerol-ethanol, and polyethylene glycol-ethanol were used as mixed-solvent systems. A pH-solubility profile of drugs was obtained in the pH range 7.0 to 10.9 using 0.05M glycine-sodium hydroxide buffer solutions. Lower alcohols, higher glycols, and PEG 400 were found to be good solvents for these drugs. See table 52-5 for ethanol and PEG as stronger solvents. Table 6 shows solubilization parameters for various solvent-co-solvent systems which includes PEG and ethanol. See figures 1-3. See solubility in mixed -solvent system page 3 (right col.) cont. pages 4 and 5).
	It would have been obvious to one skilled in the art at the time the invention was filed to find the optimum amounts COX-2 inhibitor, propylene glycol, polyethylene glycol and ethanol as instantly claimed with reasonable expectation of success by applying the teachings of Patel and Seefher et al.

In regards to claim 88, the concentration of COX-2 inhibitor in blood stream in a particular concentration and level, a person skilled in the art would adjust the dosage of COX-2 inhibitor depending on the severity of the disease and general health of the patient. A person skilled in the art who would be expected to be Doctor would adjust the dosage as needed to a patient who is treating. Nothing unexpected and unobvious was noted.
In regards to claims 89 and 90 drawn to further comprising buprenorphine with COC-2 inhibitor as in claim 71, Guarneri teaches buprenorphine is recommended for moderate to severe acute pain in mice and rats. [0019]. It teaches injections of buprenorphine [0058]. It would have been obvious to one skilled in the art at the time the invention was filed to add a pain reducing agent such as buprenorphine in the injection.

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to adjust the amounts and percentages of ingredients as needed with reasonable expectation of success. A person skilled in the art who is familiar with the art would consider the optimization of the ingredients as needed in view of the teachings of the prior art to prepare beneficial injectable compositions of COX-2 inhibitors as claimed.  The reasons for obviousness was discussed as cited above. 

A person skilled in the art would know from Seedher et al. that aqueous solubility of celecoxib, rofecoxib, and nimesulide could be enhanced significantly by using ethanol as the second solvent. Among the mixed-solvent systems, PEG 400-ethanol system had highest solubilization potential. In the case of meloxicam and nimesulide, solubility increased significantly with increase in pH value. Physico-chemical properties of the solvent such as polarity, intermolecular interactions, and the ability of the solvent to form a hydrogen bond with the drug molecules were found to be the major factors involved in the dissolution of drugs by pure solvents. The greater the difference in the polarity of the 2 solvents in a given mixed solvent, the greater was the solubilization power. However, in a given mixed-solvent system, the solubilization power could not be related to the polarity of the drugs. Significance of the solubility data in relation to the development of formulations is disclosed (See abstract). Obviousness is explained above so is not repeated here again.

It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.
Holding that any overlap between a claimed range and one in the prior art is sufficient for a prima facie case of obviousness, even if insufficient to render it unpatentable.  See In re Peterson, 315 F.3d 1325, 1327 (Fed. Cir. 2003)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. In re Fracalossi 215 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
Administration of timings, doses, duration considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned methods would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See Kubin, 561 F.3d at 1360.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks

Applicant’s response filed on 07/29/2021 is acknowledged.  Amendments are entered.  Applicants arguments were fully considered and found persuasive therefore, 112 (b) rejection was withdrawn.  In regards to obviousness rejection Applicants arguments were fully considered but were not found persuasive therefore, maintained.  Applicants cited KSR and federal register references. However, the rejection was reviewed and found that claimed invention is taught by the prior art and therefore, it would have been obvious to one skilled in the art to make the composition to use for treating pain and inflammation. 
Applicants further argue about obviousness rejection which were not found persuasive.  Patel teaches COX-2 inhibitors for example Etoricoxib and Tilmacoxib (Cox-2 Inhibitors)  and like any other COX-2 selective inhibitor, Eterocoxib selectively inhibits isoform 2 of the enzyme cyclooxygenase (COX-2). [0354] and [0355]. [0109] The present inve
ntors have found Diethylene glycol monoethyl ether, otherwise known as 2-(2-Ethoxyethoxy)ethanol, CARBITOL.TM., DE Solvent, Diethylene glycol ethyl ether, Ethyldiglycol or Transcutol.  [0109]. Fluvestrant, Paclitaxel, fluvestrant and many other active compounds are soluble in ethanol.[0321], [0367], [0399], 0422], [0455] and [0496]. 
See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).
It appears that applicant's arguments against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628